DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agostini (EP 1312639).
Agostini is directed to a tire rubber composition designed for any number of components, including a sidewall apex (bead apex or bead filler) (Paragraphs 55—57).  More particularly, said composition includes 50-80 phr of a functionalized diene-based elastomer, 29-179 phr of at least one of carbon black, precipitated silica aggregates, and silica modified carbon black, 0.5-4 phr of a primary accelerator, and 0.05-3 phr of a secondary accelerator (Paragraph 70).  Agostini further teaches that thiurams are suitable types of accelerators.  While Agostini fails to teach a single rubber composition having the claimed loadings, one of ordinary skill in the at the time of the invention would have found it obvious to form the claimed rubber composition given the ranges detailed above.  It is emphasized that the ranges taught by Agostini substantially overlap those of the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed invention.     
Lastly, regarding claim 1, Agostini teaches the use of thiuram accelerators and sulfenamide accelerators.  While Agostini teaches a “preferred” composition in which the sulfenamide compound is a primary accelerator and the thiuram compound is a secondary accelerator, it is well taken that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art at the time of the invention, including non-preferred embodiments.  As such, the use of a thiuram compound as the primary accelerator and a sulfenamide compound as the secondary accelerator would have been well within the purview of one having ordinary skill in the art at the time of the invention.         
Regarding claim 2, Agostini teaches sulfur loadings as low as 0.5 phr and as high as 8 phr and such encompasses a wide variety of ratios, including those required by the claimed invention (Paragraph 69).
With respect to claim 3, a softener does not represent a required ingredient in the rubber composition of Agostini.
As to claims 4, 7, 12, and 17, Agostini teaches an amine functional group (primary, secondary, and tertiary amine groups) and the use of butadiene elastomers (Paragraphs 10 and 61).
With respect to claims 6, 14, and 19, Agostini suggests the inclusion of at least 35 phr of carbon black, wherein said carbon black has a dibutyl phthalate absorption value between 80 and 300 mL/100 grams (Paragraph 38).  These absorption values correspond with a wide variety of conventional carbon blacks having a nitrogen surface area  in accordance to the claimed invention, such as HAF carbon black and FEF carbon black.
As to claims 8, 9, 15, and 20, Agostini fails to require the presence of a thermosetting resin.
Regarding claims 10, 11, and 16, as noted above, the rubber composition of Agostini can be used in a sidewall apex.
Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 
Applicant contends that Agostini does not clearly disclose that a thiuram is used as a primary accelerator and an accelerator other than a thiuram is used as a secondary accelerator.
As detailed above, Agostini teaches a “preferred” composition in which a sulfenamide compound is the primary accelerator and a thiuram compound is the secondary accelerator.  It is well taken, though, that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  A fair reading of Agostini suggests the use of thiuram compounds as the primary or secondary accelerator and Applicant has not provided a conclusive showing of unexpected results for the claimed combination of accelerators.  Looking at Table 1, a plurality of parameters is varied between the inventive examples and non-inventive examples and thus, it is unclear if a single parameter or combination of parameters is responsible for any realized benefits.  For example, are any realized benefits simply a result of using greater overall accelerator loadings ? Would the same benefits be realized if the sulfenamide compound functions as the primary accelerator and the overall accelerator loading remained constant ? As such, Table 1 fails to provide a conclusive showing of unexpected results for the use of a thiuram compound as the primary accelerator since the overall accelerator loading is varied.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 29, 2022